                                          Case 5:19-cv-04700-LHK Document 128 Filed 09/09/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT
                                   9                                  NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                             SAN JOSE DIVISION
                                  11

                                  12     ANDREA M WILLIAMS, et al.,                          Case No. 19-CV-04700-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiffs,                          CASE MANAGEMENT ORDER
                                  14             v.

                                  15     APPLE, INC.,
                                  16                    Defendant.

                                  17
                                              On June 21, 2021, the Court ordered a case schedule following its granting of class
                                  18
                                  19   certification and granting Apple leave to amend it answer, and to allow the parties to meaningfully

                                  20   participate in settlement negotiations before dispositive motions practice. ECF No. 119. On

                                  21   September 8, 2021, the parties filed a Joint Case Management Statement. ECF No. 127.
                                  22          The Court adopts the parties’ suggested modifications in part. Accordingly, the Court (1)
                                  23
                                       sets the following case schedule, (2) continues the September 15, 2021 case management
                                  24
                                       conference to November 17, 2021, at 2:00 p.m., (3) refers the parties to an additional private
                                  25
                                       mediation with a completion deadline of January 31, 2022, and (4) orders that the parties file a
                                  26
                                  27   joint settlement status report by February 1, 2022.
                                                                                        1
                                  28
                                       Case No. 19-CV-04700-LHK
                                       CASE MANAGEMENT ORDER
                                         Case 5:19-cv-04700-LHK Document 128 Filed 09/09/21 Page 2 of 2




                                         Scheduled Event                          Previous Deadline      New Deadline
                                   1
                                         Rebuttal Expert Reports                  September 16, 2021     September 16, 2021
                                   2
                                         Close of Expert Discovery                October 1, 2021        October 1, 2021
                                   3     Further Case Management Conference       September 15, 2021     November 17, 2021 at
                                   4                                                                     2:00 p.m.
                                         Last Day to File Dispositive Motions     Opening Brief:         Opening Brief: December
                                   5     (one per side in the entire case)        November 11, 2021      9, 2021
                                   6                                              Opposition: December   Opposition: January 5,
                                                                                  2, 2021                2022
                                   7
                                                                                  Reply: December 15,    Reply: January 26, 2022
                                   8                                              2021
                                   9     Deadline to Complete Private Mediation   n/a                    January 31, 2022

                                  10     Deadline to Submit Joint Settlement      n/a                    February 1, 2022
                                         Status Report
                                  11     Hearing on Dispositive Motions           January 13, 2022, at   February 10, 2022 at 1:30
                                                                                  1:30 p.m.              p.m.
                                  12
Northern District of California




                                         Final Pretrial Conference                March 24, 2022, at     April 14, 2022 at 1:30
 United States District Court




                                  13                                              1:30 p.m.              p.m.

                                  14     Jury Trial                               April 25, 2022         May 2, 2022 at 9:00 a.m.
                                         Length of Trial                          To be determined after 8 days
                                  15                                              rulings on dispositive
                                  16                                              motions

                                  17
                                       IT IS SO ORDERED.
                                  18
                                  19
                                       Dated: September 9, 2021
                                  20
                                                                                   ______________________________________
                                  21                                               LUCY H. KOH
                                                                                   United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                                                                    2
                                  28
                                       Case No. 19-CV-04700-LHK
                                       CASE MANAGEMENT ORDER
